Case 9:19-cr-80141-RAR Document 35 Entered on FLSD Docket 12/14/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cr-80141-RUIZ/REINHART


  UNITED STATES OF AMERICA,                                                              KJZ

  v.
                                                                              Dec 14, 2020
  EDGAR ARMANDO BENITEZ
                                                                                             West Palm Beach
              Defendant.
  _______________________________/

                  ORDER GRANTING GOVERNMENT’S MOTION [DE 30]

         This cause is before the Court on the Government’s Motion for a Finding that the United

  States has a Sufficiently Important Government Interest Warranting Restoration of the Defendant's

  Competency and Order Directing the Bureau of Prisons to Prepare a Proposed Treatment Plan

  Involving Forced Medication (“Motion”) [DE 30]. Defendant filed a response, [DE 31], and the

  Government filed a reply [DE 32]. On December 11, 2020, the Court held a hearing on the Motion

  via Zoom video teleconference (“VTC”). The Defendant appeared at the hearing via VTC from

  Butner FMC. Based on concerns related to the COVID-19 pandemic, Counsel for the Defendant

  waived his client’s personal presence in Court and agreed to Defendant’s appearance via VTC,

  which the parties and the Court agreed was in Defendant’s best interest.

         At the December 11, 2020 hearing, the Court heard argument by the Government regarding

  the first factor of Sell v. United States, 539 U.S. 166 (2003). It was the Government’s position that

  BOP psychiatrists at FMC Butner first require a Court Order finding that the Government has a

  sufficient interest in prosecuting this Defendant before they will prepare a proposed “treatment

  plan” which includes their recommendation as to involuntary medication. The Government also

                                                   1
Case 9:19-cr-80141-RAR Document 35 Entered on FLSD Docket 12/14/2020 Page 2 of 4



  argues that the “treatment plan” is necessary for the Court’s evaluation of the remaining Sell

  factors. Accordingly, the Government requests a finding that it has a sufficient interest in

  prosecuting this Defendant.

         Defendant primarily argued that special circumstances existed, and that early indications

  suggested that BOP psychiatrists already determined that Defendant was not a candidate for

  involuntary medication.

         At the conclusion of the December 11, 2020 hearing, the Court granted the Government’s

  Motion. This written Order follows.

                                                Legal Framework

         In Sell, the Supreme Court found that it was constitutionally permissible to administer

  antipsychotic medication to a mentally ill detainee in order to render him competent to stand trial

  if the United States shows by clear and convincing evidence: (1) the existence of “important

  governmental interests”; (2) that the “involuntary medication will significantly further those

  concomitant state interests”; (3) that the involuntary medication is “necessary” to further the

  important interests; and (4) that the administration of the medication is “medically appropriate,

  i.e., in the patient's best medical interest in light of his medical condition.” Id. at 180–81(emphasis

  omitted).

         As the Supreme Court noted, “[t]he Government’s interest in bringing to trial an individual

  accused of a serious crime is important.” Sell, 539 U.S. at 180. Thus, if a crime of which Defendant

  is accused is “serious,” then the government’s interest in prosecuting Defendant is “important.”

  United States v. Fuller, 581 F. App’x 835, 836 (11th Cir. 2014). But the Government’s interest in

  prosecuting those charged with serious crimes can be mitigated by special circumstances. Sell, 539


                                                    2
Case 9:19-cr-80141-RAR Document 35 Entered on FLSD Docket 12/14/2020 Page 3 of 4



  U.S. at 180 (providing an illustrative list of special circumstances that potentially lessen the

  government’s interest in prosecuting an otherwise serious crime).

          Neither the Supreme Court, nor the Eleventh Circuit, has provided the appropriate standard

  to apply when determining whether an offense is “serious.” See United States v. Rodriguez, 281 F.

  Supp. 3d 1284, 1293 (S.D. Fla. 2017) (noting the lack of controlling case law). Courts in this

  District have frequently found that the best objective measure of the seriousness of the alleged

  crime is the maximum penalty authorized by statute. Id. The Court sees no reason to depart from

  this line of cases.

                                             Discussion and Order

          As stated on the record at the December 11, 2020 hearing, both sides agree that regardless

  of the method by which the Court evaluates the seriousness of the offense charged, it is sufficiently

  serious under Sell to meet the first prong of the inquiry. Defendant’s primary argument that the

  Government’s Motion should be denied instead focused on the mitigating circumstances.

          A court must also consider the facts of the individual case in evaluating the Government's

  interest in prosecution. Sell, 539 U.S. at 180. The Government’s interest may be diminished under

  special circumstances, such as the possibility of civil commitment amounting to lengthy

  confinement which could “diminish the risks that ordinarily attach to freeing without punishment

  one who has committed a serious crime” or “the possibility that the defendant has already been

  confined for a significant amount of time (for which he would receive credit toward any sentence

  ultimately imposed ...).” Id.

          The Court finds that there are no special circumstances at issue in this case and therefore

  the Government’s interest in prosecuting Defendant is not undermined. There is no indication


                                                   3
Case 9:19-cr-80141-RAR Document 35 Entered on FLSD Docket 12/14/2020 Page 4 of 4



  whatsoever that Defendant is a candidate for civil commitment; instead, all sides agree that he is

  likely not a candidate because he currently poses no threat to himself or others.

         The Court also finds that the length of Defendant’s confinement is not so significant so as

  to constitute mitigating circumstances. Despite the COVID-19 pandemic, Defendant’s case is

  proceeding appropriately and as expediently as possible given the circumstances. Moreover,

  Defendant has been confined since July 13, 2019, which is a period of less than one and one-half

  years. Given that Defendant is facing a maximum penalty of life imprisonment, the Court finds

  that the length of Defendant’s confinement is not a special circumstance.

         Accordingly, as stated on the record at the December 11, 2020 hearing, it is hereby

  ORDERED that:

         1.      The Court hereby GRANTS the Government’s Motion [DE 30].

         2.      The Court ORDERS that BOP personnel at FMC Butner prepare a proposed

  treatment plan for Defendant Benitez which includes whether or not involuntary medication might

  be appropriate to restore the Defendant’s competency under the last three prongs of Sell. This

  report shall be filed under seal on or before January 12, 2021.

         The Government is directed to forthwith provide a copy of this Order to the Warden and

  other appropriate officials at FMC-Butner.

         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 14th day of December, 2020.




                                                               WILLIAM MATTHEWMAN
                                                               United States Magistrate Judge


                                                   4
